UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1210


In re: MUSTAFA MUHAMMAD,

                    Petitioner.



                          On Petition for Writ of Mandamus.
                (3:14-cr-00055-REP-DJN-1; 3:16-cv-00798-REP-DJN)


Submitted: September 11, 2019                               Decided: September 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mustafa Muhammad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mustafa Muhammad petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Muhammad’s motion on July 19, 2019. Accordingly, because

the district court has recently decided Muhammad’s case, we deny the mandamus petition

as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2